DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 9, 11-13, 15, 18, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al. (US Pat No 8,944,216 B2) in view of Rollins (US Pub No 2011/0271792 A1). Rollins ’216 discloses: 
Re claim 1, 
Re claims 3, 11, wherein the reservoir surrounds a portion of only the second gear (fig. 2 shows the arcuate reservoir only surrounds the second gear).
Re claims 5, 12, 18, wherein the plurality of gears comprises: a first set of gears (94,90) comprising the first gear, and a second set of gears (the gear train comprising 4 gears shown at the bottom half of the gear box in fig. 2) comprising the second gear; and wherein the pressurized lubrication system is operable to spray the lubricant onto the first set of gears (col 2 ln 63-66) and the second gear is operable to disperse the lubricant onto others of the second set of gears based on rotating through the portion of the lubricant (the second gear being immersed in oil as taught below, the rotation of the second gear would splash lubricant to the others of the second set of gears).
Re claims 6, 13, 19, wherein the pressurized lubrication system comprises a plurality of nozzles each corresponding to one of the first set of gears (col 3 ln 3-4).
Re claim 8, wherein each gear in the first set of gears is operable to mesh with only the first set of gears (first set construed as 90 and 94), and each gear in the second set of gears is operable to mesh with only the second set of gears (second set is construed as the gear train comprising 4 gears shown at the bottom half of the gear box in fig. 2).
Re claim 9, an aircraft comprising: an engine (14); a driveshaft (30) coupled to the engine; and a gearbox (22) comprising: a plurality of gears (fig. 2) operable to rotate based on torque received from the driveshaft, the plurality of gears comprising a first gear (94) and a second gear (bottom left gear shown in fig. 2); and a hybrid lubrication system operable to lubricate the plurality of gears, the hybrid lubrication system comprising: a pressurized lubrication system (36,38,66) comprising a nozzle (66) operable to spray a lubricant onto the first gear (col 2 ln 63-66); and a non-pressurized lubrication system comprising a reservoir (fig. 2: lower left arcuate surface of the casing that surrounds the second gear) operable to 
Re claim 15, a method comprising: providing an aircraft gearbox (22) comprising a plurality of gears (fig. 2), the plurality of gears comprising a first gear (94) and a second gear (bottom left gear shown in fig. 2); and lubricating the plurality of gears with a hybrid lubrication system comprising a pressurized lubrication system (36,38,66) and a non-pressurized lubrication system (splash lubrication by second gear), wherein the lubricating comprises: spraying, by a nozzle (66) in the pressurized lubrication system, a lubricant onto the first gear (col 2 ln 63-66); catching, by a reservoir (fig. 2: lower left arcuate surface of the casing that surrounds the second gear) in the non-pressurized lubrication system, a portion of the lubricant from the pressurized lubrication system (the overspray intended for the first gear would fall downward and collected in the reservoir).
Rollins ‘216 does not clearly disclose:
Re claims 1, 9, 15, a curved plate disposed below and following a curvature of the second gear, wherein the second gear is operable to disperse the lubricant onto others of the plurality of gears based on rotating through the portion of the lubricant, wherein the second gear is operable to transmit power to an auxiliary system of the aircraft, wherein the auxiliary system is located outside the gearbox.
Re claims 21, 22, 23, wherein the curved plate spans between opposing interior faces of a housing of the gearbox.
However, Rollins ‘792 teaches a gear arrangement (figs. 4-6) comprising:
Re claims 1, 9, 15, a non-pressurized lubrication system including a reservoir (lubrication collection space defined by 32) comprising a curved plate (36,72) disposed below and following a curvature of the second gear (fig. 6 shows 36,72 following the curvature of 34) 
Re claims 3, 11, wherein the reservoir surrounds a portion of only the second gear (fig. 5).
Re claims 21, 22, 23, wherein the curved plate spans between opposing interior faces of a housing of the gearbox (fig. 8 shows 72 spanning to opposing interior faces at 80).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a curved plate to partially immerse the gear, as taught by Rollins ‘792, in order for the gear to splash other meshed gears for adequate lubrication. The curved plate allows for better control of how much lubricant contacts the gear for improved distribution. This passive system eliminates the complex need of additional components to lubricate various parts of the gearbox. 

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al. (US Pat No 8,944,216 B2) in view of Rollins (US Pub No 2011/0271792 A1) and Sheridan (US Pub No 20160369887) 
Re claims 4, 17, wherein the first gear is operable to transmit power to a rotor of the aircraft.
However, Sheridan teaches a gearbox (fig. 2):
Re claims 4, 17, wherein the first gear (108B) is operable to transmit power to a rotor (fig. 1) of the aircraft.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to use different gears to drive different components, as taught by Sheridan, to disperse the torque for optimal effectiveness and gear arrangement.

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.
On pages 8-9 of the Remarks, Applicant argues the references do not disclose the auxiliary system is located outside the gearbox. Examiner respectfully disagrees. Secondary reference Rollins ‘792 teaches in par [0003] that the second gear may drive various pumps, generators and other aircraft systems. While it is widely known in the art these auxiliary systems are outside of the gearbox, the Office Action referred to the pump 36 of primary reference Rollins ‘216 being shown outside of the gearbox in fig. 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654